SANBORN, Circuit Judge (dissenting).
If this case had been tried before me in the court below, I am satisfied that I would have directed a verdict for the defendant, and therefore I cannot concur in the opinion of the majority. I am unable to convince myself that a finding that the appellant was a guest passenger of the Liggett & Myers Tobacco Company at the time of the accident could be sustained under the evidence in this case. Certainly, before an employer should be held liable for injuries to the guest passenger of one of its employees, it should be shown that in some way the employer had, either expressly or impliedly, extended to such passenger an invitation to ride in his car. Knowledge of the employer that on previous occasions the employee had carried passengers I think is not enough to clothe such employee with any authority to extend invitations to third persons to ride at the employer’s risk. Under the rule which we are establishing, an employer, in order to protect himself from such suits as this, must discharge an employee as soon as he ascertains that the employee is inviting persons to ride with him in the emplojrer’s car. If he fails to do that, the question as to whether he has apparently or impliedly authorized his employee to carry passengers at the employer’s risk will be a question of fact for a jury.
In my opinion, there is nothing in the record in this case to justify a conclusion that De Parcq, at the time of the accident or at any time prior thereto, ever supposed that he was a guest of the Liggett & Myers Tobacco Company, or that he ever relied upon any apparent authority of Thompson in becoming a passenger in the company’s car driven by Thompson. He was, obvi*782ously, merely a guest of Thompson, the employee; and Thompson, and not the company, was responsible for his being in the car and for the injuries which he received. In my judgment, when any one accepts an invitation of a servant to ride in-his master’s car, without any invitation from- the master and without the master’s knowledge or consent, he rides as a passenger at his own risk and that of the servant who invites him, and the master owes him no duty. Every .car owner should be accorded the privilege of extending or withholding invitations to ride in his car. He should be permitted to select his own guests and ought not to have guests thrust upon him by hi's servants, under some doctrine of apparent or implied authority. It is enough that the master is liable to the guest passengers whom he invites and who happen to be injured through his negligence without having the rule of liability extended to cover persons whom he would not have invited and who he does not even know are riding in his car.
I think .the judgment should be affirmed.